Citation Nr: 1209758	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-08 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a low back disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.   

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  


FINDING OF FACT

In a written statement received at the Board in February 2012, the Veteran withdrew his claim.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2011).

In March 2010, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting an appeal as to the issue of entitlement to an increased rating for a low back disability, as identified in the February 2010 statement of the case.  The appellant also requested a hearing before the Board to be held at the RO.

Following the certification of his appeal, the RO sent the Veteran a May 2011 letter informing the Veteran that a videoconference hearing had been scheduled for June 15, 2011.  In response, the Veteran submitted a written statement, which was received at the RO in June 2011 and forwarded to the Board in February 2012.  In that statement, the Veteran expressed his desire to cancel the hearing and requested that his entire appeal be withdrawn.

The Board finds that the Veteran's written statement satisfies the requirements for the withdrawal of a substantive appeal with respect to his claim of entitlement to an increased rating for a low back disorder, which was the only issue perfected on appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the appellant has withdrawn the appeal, there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  The Board, therefore, has no jurisdiction to review the Veteran's claim and must dismiss that issue.  §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2011).  


ORDER

The appeal concerning the issue of entitlement to an increased rating for a low back disability, is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


